EXHIBIT 10.2

 

Allstate Life Insurance Company

3075 Sanders Road

Northbrook, IL  60062

 

Re: Sale Agreement for those Mortgages listed on Exhibit “A”

 

Allstate Insurance Company (“Assignor”) by this Assignment Agreement hereby
sells, assigns, transfers and delivers to Allstate Life Insurance Company
(“Assignee”) on September 10th 2008, (the “Settlement Date”), without recourse,
all of its rights, title and interest in, to and under those certain securities,
mortgage notes and mortgages (and related Claims, if any) with all accrued but
unpaid interest thereon as listed on Schedule “A” attached hereto, specifically
including but not by way of limitation, promissory notes or other evidences of
indebtedness (specifically including participations therein) secured in whole or
part by mortgages, deeds of trust, trust indentures, assignments of rents or any
other form of lien or security interest therein,  and further including
specifically, but not by way of limitation, all title policies, letters of
credit, escrow accounts, insurance policies and any security interest in
personal property given to secure the debt obligation secured by the respective
mortgage transaction (collectively, the “Mortgages”) along with all claims
(including “claims” as defined in the United States Bankruptcy Code, as amended
(the “Bankruptcy Code”), § 101(5)), guaranties, suits, causes of action, and any
other rights of Assignor, whether known or unknown, against any obligor or
issuer, any guarantor of an issuer’s obligations or any of their affiliates,
agents, representatives, contractors, advisors, or any other entity or person
that in any way is based upon, arises out of, or is related to any of the
foregoing, including, to the extent permitted under applicable law, all claims
(including contract claims, tort claims, malpractice claims, and claims under
any law governing the purchase and assignment of, or indentures for, securities
or debt obligations), suits, causes of action, and any other right of Assignor
against any attorney, accountant, financial advisor, appraiser, engineer or
architect, or other person or entity arising under or in connection with the
foregoing, in each case, solely to the extent related to the Mortgages
(collectively, the “Claims”). In this Assignment Agreement, an issuer may also
be referred to as the “obligor”.

 

Allstate Life Insurance Company hereby purchases and accepts assignment and
delivery of the Mortgages and related Claims for the purchase price indicated in
column captioned, “Market Value” of Schedule “A” attached hereto, plus accrued
but unpaid interest as set forth in the column captioned, “Accrued Interest” of
Schedule “A” attached hereto.

 

1.             Assignor hereby represents and warrants to Assignee that:

 

(a)           Assignor is duly organized and validly existing and in good
standing under the laws of Illinois and has the corporate or other power and
authority to enter into and perform its obligations under this Assignment
Agreement and to assign, transfer and deliver to the Assignee the Mortgages.

 

(b)           This Assignment Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Assignor, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

--------------------------------------------------------------------------------


 

(c)           Assignor is the legal, record and beneficial owner of the
Mortgages. Assignor has, and will have as of the Settlement Date, good and valid
title to the Mortgages, free and clear of all liens, claims, security interests,
defenses, rights of set-off, options or encumbrances of any kind
(“Encumbrances”) except encumbrances set forth as exclusions or exceptions to
coverage in the title policy insuring lender’s interest in the real estate which
secures the mortgage or other evidence of indebtedness and, upon delivery of
such Mortgages good and valid title to such Mortgages, free and clear of all
Encumbrances, will be transferred to Assignee. The Mortgages are not subject to
any prior Assignment, transfer, assignment or participation by Assignor or any
agreement by Assignor to assign, convey, transfer or participate, in whole or in
part.

 

(d)           Assignor’s execution, delivery, and performance of this Assignment
Agreement, the assignment and delivery of the Mortgages to be assigned
hereunder, and consummation of the transactions contemplated hereby will not
result in a breach or violation of any provision of (i) Assignor’s
organizational documents, (ii) any statute, law, writ, order, rule or regulation
of any governmental authority applicable to Assignor, (iii) any judgment,
injunction, decree or determination applicable to Assignor or (iv) any contract,
indenture, mortgage, loan agreement, note, lease or other instrument by which
Assignor may be bound or to which any of the assets of Assignor are subject.

 

(e)           No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency or other third party, is required for Assignor’s execution,
delivery and performance of this Assignment Agreement, the Assignment and
delivery of the Mortgages being assigned hereunder, or consummation of the
transactions contemplated hereby.

 

(f)            Assignor has received no notice and has no actual knowledge that
the Mortgages (i) were not duly authorized, executed, issued and delivered and
(ii) do not now constitute valid and legally binding obligations of the obligor
enforceable in accordance with their terms (except as limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles).

 

(g)           At the Settlement Date, appropriate (i) allonges (or endorsements
without recourse) for each promissory note or other mortgage debt obligation
will be provided and attached to such promissory note or mortgage debt
obligation, and (ii) assignments of the mortgages in recordable form, each
evidencing the transfer to Assignee of the respective Mortgage, will be executed
by person(s) duly authorized to do so, will be lawfully delivered, and will be
valid, binding and enforceable in accordance with the terms thereof.

 

(h)           To the best of Assignor’s knowledge, there are no conditions or
restrictions applicable to the Mortgages that would prohibit the assignment
thereof to the Assignee. Assignor knows of no reason that would prevent the
Mortgages from being registered in the Assignee’s name or the name of Assignee’s
nominee, subject to complying with the respective recording requirement and
payment of recording fees.

 

2.             Assignee hereby makes the following representations and
warranties:

 

(a)           Assignee is duly organized and validly existing and in good
standing under the laws and jurisdiction of Illinois, and has the corporate or
other power and authority to accept delivery and hold the Mortgages and to enter
into and perform its obligations under this Assignment Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)           This Assignment Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, Assignee, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principals.

 

(c)           Assignee’s execution, delivery, and performance of this Assignment
Agreement, the acceptance of the Mortgages to be assigned hereunder, and the
consummation of the transactions contemplated hereby will not result in a breach
of any provision of (i) Assignee’s organizational documents, (ii) and statute,
law, writ, order, rule, or regulation of any governmental authority applicable
to Assignee, (iii) any judgment, injunction, decree or determination applicable
to Assignee, or (iv) any contract, indenture, mortgage, loan agreement, note,
lease, or other instrument by which Assignee may be bound or to which any of the
assets of Assignee are subject.

 

(d)           No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency or other third party, is required for Assignee’s execution,
delivery and performance of this Assignment Agreement, the assignment of the
Mortgages being assigned hereunder, or consummation of the transactions
contemplated hereby.

 

(e)           Assignee (i) is a sophisticated entity that is an accredited
investor within the meaning of Rule 501 under the Securities Act of 1933 (the
“Act”), (ii) is able to bear the economic risk associated with the Mortgages,
(iii) has received such information as it deems necessary and appropriate to
make an informed decision regarding the acquisition of the Mortgages, (iv) has
such knowledge and experience, and has made investment of a similar nature, so
as to be aware of the risks and uncertainties inherent in the investment of the
type contemplated in this Assignment Agreement.

 

(f)            The Mortgages are being acquired for Assignee’s own account
without any view to the “distribution” thereof within the meaning of the Act and
Assignee has no intention of distributing or reselling the Mortgages, or any
part thereof, except in accordance with the Act and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder.

 

3.             The assignment and transfer of the Mortgages and the foregoing
representations, warranties and agreements of each of Assignor and Assignee
shall be deemed made on and at the date of Assignor’s transfer of the Mortgages
to Assignee or its nominee. Assignee shall have no recourse against Assignor,
nor shall Assignor incur any liability, for any misstatement (whether material
or immaterial) or omission (whether negligent or otherwise) of any issuer or any
of the other parties to the Mortgages (other than of Assignor to the extent set
forth herein).

 

4.             Seller and Purchaser hereby agree that in consideration of the
transfer to Purchaser by Seller of the Mortgages pursuant hereto, Purchaser,
upon delivery to Purchaser of the Mortgages with endorsements or allonges as
described in section 1 (g) hereof as appropriate to effect transfer of the
Mortgages, will pay to Seller by wire transfer of immediately available funds
the amount determined in accordance with the attached Purchase Price Schedule in
accordance with the payment wiring instructions set forth on the Purchase Price
Schedule (or such other account of Seller as Seller may direct). Settlement will
take place pursuant to the following instructions: Assignor will cause its
clearing bank to deliver the Mortgages to the following institution:

 

3

--------------------------------------------------------------------------------


 

ALLSTATE LIFE INSURANCE COMPANY

c/o Citibank, N.A.

333 West 34th Street, 3rd Floor Securities Vault

New York, New York 10001

Attention:  Danny Reyes

For Allstate Life Insurance Company / Safekeeping Account No. 846627

 

(or such other delivery to Assignee as Assignee may reasonably direct) and
Assignee, upon delivery of the Mortgages (with allonges or endorsements as
provided in Section 1(g) hereof), will pay to Assignor by wire transfer of
immediately available funds the amount indicated on the Purchase Price Schedule.

 

5.             From and after the date hereof, Assignor covenants and agrees to
execute and deliver all such agreements, instruments and documents or
modifications such as (but not by way of limitation) assignments, U.C.C. filings
of Assignment or modification, and to take all such further actions as the other
party may reasonably request from time to time (at the requesting party’s
expense) to carry out the intent and purposes and to consummate the transactions
contemplated hereby and to fully effect the transfer of the Mortgages and all
interests held by Assignor therein to the Assignee.

 

6.             If at any time after the closing of the transactions contemplated
hereby, Assignor receives any payment or other distributions of cash (including
principal, interest, or premium), notes, securities, or other property
(including collateral) or proceeds (including insurance proceeds) under or in
respect of the Mortgages (a “Distribution”), Assignor shall (i) accept and hold
the Distribution for the account and sole benefit of Assignee, (ii) have no
equitable or beneficial interest in the Distribution, and (iii) promptly deliver
the Distribution to Assignee in accordance with the wiring instructions set
forth below (free of any withholding, setoff, recoupment, or deduction of any
kind except as required by law).

 

7.             The respective agreements, representations, warranties and other
statements of Assignor and Assignee set forth in or made pursuant to this
Assignment Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of Assignee or Assignor or any of their
respective partners, officers or directors or any controlling person, as the
case may be, and will survive delivery of the Securities assigned hereunder.

 

8.             This Assignment Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state. THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION,
OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS ASSIGNMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS ASSIGNMENT
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

9.             This Assignment Agreement will inure to the benefit of and be
binding upon the parties hereto, and in each case their respective successors,
and no other person will have any right or obligation hereunder.

 

4

--------------------------------------------------------------------------------


 

10.           The invalidity or unenforceability of any section, paragraph or
provision of this Assignment Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Assignment Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made
changes (and only such changes) as are necessary to make it valid and
enforceable.

 

11.           This Assignment Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Assignment
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.

 

 

 

 

Allstate Insurance Company, Assignee

 

 

 

 

 

 

 

 

By:

/s/ Breege Farrell

 

 

Name:  

Breege Farrell

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Patricia Wilson

 

 

Name:  

Patricia Wilson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Accepted and Agreed this 10th day of September, 2008.

 

 

 

 

 

Allstate Life Insurance Company, Assignee

 

 

 

 

 

 

 

 

By:

/s/ David A. Walsh

 

 

Name: 

David A. Walsh

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Mark Cloghessy

 

 

Name: 

Mark Cloghessy

 

 

Title:

Authorized Signatory

 

 

 

5

--------------------------------------------------------------------------------


 

Purchase Price Schedule

 

Seller’s Wiring Instructions

 

Bank:

Citibank

ABA #:

021000089

Account Name:

Allstate Insurance Company Collection Account

Account #:

30546952

 

The Purchase Price for each respective Mortgage listed on Schedule “A” shall be
the amount specified in the column captioned “Market Value” on Schedule “A”,
plus accrued interest to, but not including the Settlement Date specified in the
column captioned “Accrued Interest” on Schedule “A”.

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount as of

 

 

 

Fair Value as of

DEPT

 

Acct/Book

 

CUSIP

 

Description

 

Maturity Date

 

Coupon Rate

 

NAIC Rating

 

Schedule

 

9/10/2008

 

Price

 

9/10/2008

CMTG

 

Asset Type >> COMMLOAN

 

001070080

 

Park & Commerce Centre

 

3/1/2012

 

7.72

 

NA

 

Schedule B

 

1,344,842

 

103.4066

 

1,390,656

CMTG

 

Asset Type >> COMMLOAN

 

001070090

 

Mayfair Centre

 

3/1/2012

 

7.72

 

NA

 

Schedule B

 

551,730

 

103.4066

 

570,526

CMTG

 

Asset Type >> COMMLOAN

 

001070100

 

200 W. Highway 114

 

8/1/2010

 

7.25

 

NA

 

Schedule B

 

6,385,538

 

100.0000

 

6,385,538

CMTG

 

Asset Type >> COMMLOAN

 

001223740

 

Hamden Plaza

 

3/1/2014

 

5.30

 

NA

 

Schedule B

 

8,470,927

 

98.2414

 

8,321,959

CMTG

 

Asset Type >> COMMLOAN

 

001223930

 

Darien Towne Center

 

6/1/2010

 

4.65

 

NA

 

Schedule B

 

10,000,000

 

98.3765

 

9,837,646

CMTG

 

Asset Type >> COMMLOAN

 

001223970

 

Stony Creek Marketplace

 

1/1/2011

 

4.77

 

NA

 

Schedule B

 

14,162,000

 

97.7574

 

13,844,404

CMTG

 

Asset Type >> COMMLOAN

 

001223990

 

Cargill Buildings

 

2/10/2011

 

5.17

 

NA

 

Schedule B

 

10,000,000

 

101.0459

 

10,104,592

CMTG

 

Asset Type >> COMMLOAN

 

001224020

 

Chestnut Apartments

 

2/1/2009

 

4.19

 

NA

 

Schedule B

 

9,750,000

 

98.6334

 

9,616,755

CMTG

 

Asset Type >> COMMLOAN

 

001224100

 

Plaza At Robinson Town Centre

 

2/1/2014

 

5.25

 

NA

 

Schedule B

 

7,435,701

 

96.5363

 

7,178,150

CMTG

 

Asset Type >> COMMLOAN

 

001224140

 

Town & Country

 

9/1/2014

 

5.15

 

NA

 

Schedule B

 

13,690,318

 

96.7646

 

13,247,379

CMTG

 

Asset Type >> COMMLOAN

 

001224180

 

Dermody - Las Vegas

 

5/1/2014

 

5.08

 

NA

 

Schedule B

 

18,686,852

 

97.0852

 

18,142,163

CMTG

 

Asset Type >> COMMLOAN

 

001224290

 

221 Main Street

 

9/1/2014

 

5.10

 

NA

 

Schedule B

 

6,840,899

 

96.1273

 

6,575,968

CMTG

 

Asset Type >> COMMLOAN

 

001224330

 

Wells Fargo Office

 

6/1/2011

 

4.39

 

NA

 

Schedule B

 

2,381,719

 

95.2802

 

2,269,306

CMTG

 

Asset Type >> COMMLOAN

 

001224340

 

2301 Maitland Center Parkway

 

6/1/2011

 

4.39

 

NA

 

Schedule B

 

4,479,053

 

95.5171

 

4,278,263

CMTG

 

Asset Type >> COMMLOAN

 

001224480

 

One Financial Plaza

 

6/1/2009

 

4.30

 

NA

 

Schedule B

 

8,512,060

 

98.5700

 

8,390,336

CMTG

 

Asset Type >> COMMLOAN

 

001224580

 

Brook 35 Plaza

 

7/1/2014

 

5.46

 

NA

 

Schedule B

 

6,841,830

 

98.4589

 

6,736,393

CMTG

 

Asset Type >> COMMLOAN

 

001224620

 

Crate & Barrel

 

5/1/2014

 

5.14

 

NA

 

Schedule B

 

4,525,000

 

94.9530

 

4,296,622

CMTG

 

Asset Type >> COMMLOAN

 

001224630

 

Oak Brook Executive Center

 

6/1/2011

 

4.66

 

NA

 

Schedule B

 

15,000,000

 

96.0073

 

14,401,088

CMTG

 

Asset Type >> COMMLOAN

 

001224660

 

Countryside Shopping Center

 

2/1/2019

 

5.62

 

NA

 

Schedule B

 

7,632,400

 

94.1474

 

7,185,702

CMTG

 

Asset Type >> COMMLOAN

 

001224680

 

Providence Square SC

 

7/1/2011

 

4.89

 

NA

 

Schedule B

 

12,700,000

 

97.5293

 

12,386,217

CMTG

 

Asset Type >> COMMLOAN

 

001224690

 

Andersen Windows

 

8/10/2019

 

5.62

 

NA

 

Schedule B

 

4,306,270

 

96.6391

 

4,161,540

CMTG

 

Asset Type >> COMMLOAN

 

001225050

 

Eckerd

 

3/1/2010

 

5.31

 

NA

 

Schedule B

 

799,925

 

97.0825

 

776,587

CMTG

 

Asset Type >> COMMLOAN

 

001225070

 

8901-8965 Yellow Brick & 670 Chesap

 

8/1/2011

 

5.43

 

NA

 

Schedule B

 

8,500,000

 

98.8479

 

8,402,068

CMTG

 

Asset Type >> COMMLOAN

 

001225090

 

Clayton Lane - Phase I

 

9/10/2014

 

6.02

 

NA

 

Schedule B

 

3,096,994

 

96.6524

 

2,993,318

CMTG

 

Asset Type >> COMMLOAN

 

001225100

 

Clayton Lane - Phase II

 

9/10/2014

 

6.16

 

NA

 

Schedule B

 

9,456,326

 

97.3494

 

9,205,675

CMTG

 

Asset Type >> COMMLOAN

 

001225130

 

ProLogis Deerfield - NJ

 

9/1/2012

 

5.72

 

NA

 

Schedule B

 

9,686,270

 

94.2294

 

9,127,312

CMTG

 

Asset Type >> COMMLOAN

 

001225140

 

ProLogis Deerfield- PA

 

9/1/2012

 

5.72

 

NA

 

Schedule B

 

9,686,270

 

94.1357

 

9,118,237

CMTG

 

Asset Type >> COMMLOAN

 

001225440

 

Crosstown Centre

 

12/1/2014

 

5.39

 

NA

 

Schedule B

 

3,800,016

 

87.7236

 

3,333,513

CMTG

 

Asset Type >> COMMLOAN

 

001225540

 

Medical Plaza I

 

3/1/2020

 

5.69

 

NA

 

Schedule B

 

6,973,942

 

93.3522

 

6,510,328

CMTG

 

Asset Type >> COMMLOAN

 

001225580

 

Regatta Apartment Homes

 

2/1/2011

 

4.72

 

NA

 

Schedule B

 

10,000,000

 

96.6118

 

9,661,181

CMTG

 

Asset Type >> COMMLOAN

 

001225680

 

Olentangy Medical Office Building

 

5/1/2015

 

5.49

 

NA

 

Schedule B

 

4,658,503

 

88.4792

 

4,121,804

CMTG

 

Asset Type >> COMMLOAN

 

001225730

 

Cottage Plaza

 

3/1/2010

 

4.60

 

NA

 

Schedule B

 

13,025,000

 

98.3983

 

12,816,385

CMTG

 

Asset Type >> COMMLOAN

 

001225750

 

Opus Plaza At Highlands Ranch II

 

3/1/2015

 

5.29

 

NA

 

Schedule B

 

9,074,769

 

91.1087

 

8,267,906

CMTG

 

Asset Type >> COMMLOAN

 

001225820

 

Montogomery Corporate Center II

 

3/1/2010

 

4.50

 

NA

 

Schedule B

 

5,300,000

 

97.8810

 

5,187,694

CMTG

 

Asset Type >> COMMLOAN

 

001225830

 

Caterpillar Building

 

1/1/2010

 

4.65

 

NA

 

Schedule B

 

10,000,000

 

98.3942

 

9,839,418

CMTG

 

Asset Type >> COMMLOAN

 

001225960

 

Techworld I

 

6/1/2015

 

5.77

 

NA

 

Schedule B

 

10,000,000

 

96.8155

 

9,681,550

CMTG

 

Asset Type >> COMMLOAN

 

001226000

 

Washington Franklin Parking Garage

 

1/1/2015

 

4.90

 

NA

 

Schedule B

 

12,500,000

 

92.3318

 

11,541,470

CMTG

 

Asset Type >> COMMLOAN

 

001226020

 

Holliday Towne Center

 

3/1/2010

 

5.18

 

NA

 

Schedule B

 

1,596,125

 

98.8723

 

1,578,126

CMTG

 

Asset Type >> COMMLOAN

 

001226130

 

Park Place Plaza

 

8/1/2012

 

5.19

 

NA

 

Schedule B

 

6,500,000

 

95.8930

 

6,233,046

CMTG

 

Asset Type >> COMMLOAN

 

001226460

 

SAP I Building

 

9/1/2012

 

5.12

 

NA

 

Schedule B

 

7,487,739

 

94.6260

 

7,085,348

CMTG

 

Asset Type >> COMMLOAN

 

001226640

 

Northwest Industrial Portfolio - Or

 

9/1/2010

 

4.85

 

NA

 

Schedule B

 

14,750,000

 

98.4137

 

14,516,019

CMTG

 

Asset Type >> COMMLOAN

 

001226720

 

Ascot Glen

 

9/1/2012

 

4.96

 

NA

 

Schedule B

 

5,000,000

 

97.0825

 

4,854,124

CMTG

 

Asset Type >> COMMLOAN

 

001226850

 

Wash Franklin

 

1/1/2015

 

5.40

 

NA

 

Schedule B

 

8,000,000

 

95.6041

 

7,648,329

CMTG

 

Asset Type >> COMMLOAN

 

001226930

 

International Plaza I And II

 

9/1/2010

 

6.00

 

NA

 

Schedule B

 

9,602,385

 

99.8118

 

9,584,312

CMTG

 

Asset Type >> COMMLOAN

 

001228130

 

1401 Arch Street

 

6/1/2011

 

5.58

 

NA

 

Schedule B

 

12,500,000

 

98.3998

 

12,299,980

CMTG

 

Asset Type >> COMMLOAN

 

001228330

 

Macedonia Crossing

 

8/5/2011

 

6.05

 

NA

 

Schedule B

 

5,250,000

 

97.8711

 

5,138,234

CMTG

 

Asset Type >> COMMLOAN

 

001228370

 

Rockbrook Creek

 

6/1/2011

 

5.98

 

NA

 

Schedule B

 

4,462,500

 

99.1083

 

4,422,710

CMTG

 

Asset Type >> COMMLOAN

 

001228390

 

Devon Square Shopping Center

 

7/1/2011

 

5.91

 

NA

 

Schedule B

 

10,000,000

 

93.9292

 

9,392,920

CMTG

 

Asset Type >> COMMLOAN

 

001228410

 

Republic Center

 

9/1/2013

 

6.11

 

NA

 

Schedule B

 

6,250,000

 

100.9852

 

6,311,575

 

--------------------------------------------------------------------------------


 

CMTG

 

Asset Type >> COMMLOAN

 

001228450

 

Pacific Plaza

 

8/1/2013

 

6.34

 

NA

 

Schedule B

 

7,750,000

 

97.2951

 

7,540,373

CMTG

 

Asset Type >> COMMLOAN

 

001228490

 

The Commons

 

9/1/2016

 

6.33

 

NA

 

Schedule B

 

3,925,000

 

90.1296

 

3,537,586

CMTG

 

Asset Type >> COMMLOAN

 

001228630

 

Westgate Building

 

11/1/2011

 

6.07

 

NA

 

Schedule B

 

6,671,392

 

100.2048

 

6,685,054

CMTG

 

Asset Type >> COMMLOAN

 

001228680

 

City Place - A

 

10/5/2011

 

5.93

 

NA

 

Schedule B

 

5,770,560

 

99.9671

 

5,768,664

CMTG

 

Asset Type >> COMMLOAN

 

001228720

 

City Place - B

 

10/5/2011

 

5.93

 

NA

 

Schedule B

 

3,609,309

 

99.9017

 

3,605,760

CMTG

 

Asset Type >> COMMLOAN

 

001228770

 

Equinox Apartments

 

9/1/2010

 

6.40

 

NA

 

Schedule B

 

4,275,000

 

95.2834

 

4,073,366

CMTG

 

Asset Type >> COMMLOAN

 

001228840

 

626 Dekalb On The Beltline

 

7/1/2012

 

5.84

 

NA

 

Schedule B

 

4,907,500

 

98.4405

 

4,830,969

CMTG

 

Asset Type >> COMMLOAN

 

001228880

 

Pierre Laclede Center

 

9/1/2011

 

5.87

 

NA

 

Schedule B

 

10,000,000

 

98.1902

 

9,819,015

CMTG

 

Asset Type >> COMMLOAN

 

001228900

 

Osco Warehouse

 

5/5/2016

 

6.27

 

NA

 

Schedule B

 

4,895,394

 

91.4518

 

4,476,925

CMTG

 

Asset Type >> COMMLOAN

 

001228980

 

Annapolis Roads Apartments

 

1/5/2011

 

5.95

 

NA

 

Schedule B

 

5,145,143

 

100.0256

 

5,146,460

CMTG

 

Asset Type >> COMMLOAN

 

001229120

 

One Tower Bridge

 

11/10/2011

 

5.51

 

NA

 

Schedule B

 

1,565,000

 

98.7677

 

1,545,714

CMTG

 

Asset Type >> COMMLOAN

 

001229130

 

Watt Plaza

 

2/1/2022

 

5.80

 

NA

 

Schedule B

 

2,911,393

 

93.6220

 

2,725,704

CMTG

 

Asset Type >> COMMLOAN

 

001229290

 

Highlands Ranch II

 

3/1/2015

 

5.71

 

NA

 

Schedule B

 

9,115,729

 

93.9233

 

8,561,798

CMTG

 

Asset Type >> COMMLOAN

 

001229410

 

Walden Park

 

1/1/2014

 

5.45

 

NA

 

Schedule B

 

10,000,000

 

97.2921

 

9,729,209

CMTG

 

Asset Type >> COMMLOAN

 

001229760

 

Tyco Building

 

5/1/2014

 

5.65

 

NA

 

Schedule B

 

8,500,000

 

96.6671

 

8,216,700

CMTG

 

Asset Type >> COMMLOAN

 

001230000

 

Cottages At Ellis Preserve

 

9/1/2012

 

5.88

 

NA

 

Schedule B

 

6,010,188

 

97.1160

 

5,836,856

CMTG

 

Asset Type >> COMMLOAN

 

001230050

 

Plantation Park @ Ballantyne

 

7/1/2017

 

5.46

 

NA

 

Schedule B

 

15,200,000

 

93.4314

 

14,201,577

CMTG

 

Asset Type >> COMMLOAN

 

001230110

 

Castle Ridge Plaza

 

10/1/2022

 

5.66

 

NA

 

Schedule B

 

7,904,307

 

89.3616

 

7,063,415

CMTG

 

Asset Type >> COMMLOAN

 

001230210

 

Meadowlands Distribution Center

 

6/1/2017

 

5.61

 

NA

 

Schedule B

 

15,000,000

 

92.9805

 

13,947,068

CMTG

 

Asset Type >> COMMLOAN

 

001230220

 

Jericho Atrium

 

7/1/2012

 

5.69

 

NA

 

Schedule B

 

18,000,000

 

96.9500

 

17,450,999

CMTG

 

Asset Type >> COMMLOAN

 

001230230

 

Aurora Business Center

 

8/5/2012

 

5.92

 

NA

 

Schedule B

 

2,260,000

 

98.8594

 

2,234,222

CMTG

 

Asset Type >> COMMLOAN

 

001230240

 

Airport Business Center II

 

8/5/2012

 

5.92

 

NA

 

Schedule B

 

1,730,000

 

98.8594

 

1,710,267

CMTG

 

Asset Type >> COMMLOAN

 

001230250

 

Gateway Plaza

 

8/5/2012

 

5.92

 

NA

 

Schedule B

 

5,680,000

 

99.2907

 

5,639,712

CMTG

 

Asset Type >> COMMLOAN

 

001230330

 

Greenbriar Chateau Apartments

 

9/1/2012

 

6.30

 

NA

 

Schedule B

 

10,000,000

 

95.2773

 

9,527,726

CMTG

 

Asset Type >> COMMLOAN

 

001230450

 

St. Moritz Apartments

 

8/1/2010

 

6.05

 

NA

 

Schedule B

 

34,537,534

 

99.2570

 

34,280,916

CMTG

 

Asset Type >> COMMLOAN

 

005000090

 

Loews Santa Monica

 

3/9/2009

 

3.61

 

NA

 

Schedule B

 

10,000,000

 

90.2906

 

9,029,058

CMTG

 

Asset Type >> COMMLOAN

 

005500010

 

EOP Portfolio

 

4/1/2009

 

3.67

 

NA

 

Schedule B

 

11,876,971

 

88.9150

 

10,560,409

CMTG

 

Asset Type >> COMMLOAN

 

005500020

 

EOP Portfolio

 

4/1/2009

 

3.97

 

NA

 

Schedule B

 

18,663,811

 

88.8750

 

16,587,462

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

637,558,136

 

 

 

613,303,354

 

--------------------------------------------------------------------------------